Russell, Chief Justice.
Under the facts alleged, this case is controlled by the decisions in Wallace v. Wallace, 142 Ga. 408 (2) (83 S. E. 113), Brown v. Parks, 169 Ga. 712 (151 S. E. 340, 71 A. L. R. 271), and Jackson v. Jackson, 179 Ga. 696 (177 S. E. 591), and is distinguished from Walker v. Hall, 176 Ga. 12 (166 S. E. 757), in which there were no sufficient allegations of fraud upon the court of ordinary. The court erred in sustaining the general demurrer and in dismissing the petition.

Judgment reversed.


All the Justices concur.

McElrealh & Scolt and George H. Perry, for plaintiff.
Lowrey Slone and James TP. Harris, for defendants.